Citation Nr: 0200561	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from December 1973 to November 
1976.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision which 
denied a claim for entitlement to a TDIU rating.  In March 
2000, the Board remanded this appeal to the RO to for 
additional development.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
anxiety reaction (rated 50 percent); bilateral hearing loss 
(rated 20 percent); and tinnitus (rated 10 percent).  These 
conditions are of common etiology and the combined 
compensation rating is 60 percent.  

2.  The veteran has the equivalent of a high school 
education, employment experience as a janitor, and has not 
worked in several years.  

3.  The veteran's service-connected disabilities preclude 
substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2001).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1973 to November 1976, and his military occupational 
specialty was artillery crewman.  His service medical records 
note hearing loss and complaints of ringing in the ear.

Medical records from 1979 to 1981 show hearing loss and 
tinnitus, as well as variously diagnosed psychiatric 
conditions.

In April 1981, the RO granted service connection for 
bilateral hearing loss with a noncompensable rating and for 
tinnitus also with a noncompensable rating.  Service 
connection was denied for a nervous condition.  A June 1982 
Board decision granted an increased rating of 10 percent for 
tinnitus.

VA treatment records from 1983 to 1989 note bilateral hearing 
loss.  

Private treatment records from 1984 to 1992 refer to 
treatment for various ailments including psychiatric 
problems.  An October 1987 record from V. D. Reddy, M.D., 
notes that the veteran was involved had been involved in an 
accident a few days earlier.  He reported that his head hit 
the windshield and jerked back and that he may have lost 
consciousness for a few seconds.  The assessment was 
automobile accident with a possible contusion of the head 
with no obvious focal neurological deficits at that time.  A 
November 1987 psychological evaluation by J. S. Trant, Ph.D., 
indicates that the veteran reported that his nerves were shot 
as a result of an accident in October 1987.  He stated that 
at the time of the accident, his head struck the windshield 
and cracked it.  The veteran also indicated that he had been 
depressed since the accident.  The impression included 
adjustment disorder with mixed emotional features, 
psychological factors affecting a physical condition 
(headaches), borderline intellectual functioning, history of 
alcohol misuse, and mixed personality disorder with prominent 
hysteroid and compulsive features.  A May 1988 report from 
the Bessemer Carraway Medical Center indicates discharge 
diagnoses including post-traumatic stress disorder, 
borderline intellectual functioning, and impaired hearing 
bilaterally.  

An October 1992 statement from J. M. Lee, M.D., notes that he 
had treated the veteran since January 1988.  Dr. Lee reported 
that the veteran was involved in an automobile accident in 
October 1987 and received a closed head injury.  It was noted 
that the veteran initially presented with symptoms of 
anxiety, tremulousness, depression, insomnia, headaches, 
agitation, difficulty concentrating, auditory hallucinations, 
a drop in his frustration tolerance, difficulty coping with 
work pressures, as well as obviously impaired hearing.  Dr. 
Lee indicated that the veteran subsequently was hospitalized 
in March 1988 and discharged with a diagnosis including post-
traumatic stress disorder.  It was further reported that the 
veteran was seen in June 1992 with complaints of anxiety 
symptoms and decreased frustration tolerance.  

The veteran underwent a VA audiological examination in April 
1993.  The examiner noted moderate to severe sensorineural 
hearing loss in both ears.  The veteran also underwent a VA 
psychiatric examination in October 1993.  The veteran related 
his hearing problem to an incident during service in which a 
50-caliber machine gun was accidentally discharged close to 
his head and left ear.  The examiner indicated a diagnosis of 
anxiety reaction secondary to concern over hearing loss and 
tinnitus.  

VA treatment records dated from 1993 to 1994 refer to various 
ailments.  A November 1993 entry notes that the veteran 
reported suffering a severe blow from a 50-caliber gun fired 
near his head in 1975.  The examiner indicated a diagnosis of 
possible post-traumatic post-concussion syndrome and the need 
to rule out organic hallucinations and organic brain 
syndrome.  A December 1993 entry related a diagnosis of post-
traumatic organic brain syndrome-post-concussion syndrome.  
An April 1994 entry noted that it was quite possible that the 
veteran had post-concussion syndrome secondary to the injury 
which caused his decreased hearing and tinnitus in 1975.  A 
June 1994 entry notes an impression that the veteran may have 
been having complex-partial seizures.  

A May 1994 RO decision granted secondary service connection 
for anxiety reaction as due to the veteran's service-
connected bilateral hearing loss and tinnitus.  A 10 percent 
rating was assigned for the anxiety reaction.  

A March 1995 RO decision denied service connection for a 
seizure disorder secondary to a blow to the head.  

VA and private treatment records dated from 1995 to 1996 
indicate that the veteran was treated for multiple disorders.  
An April 1996 statement from a VA physician notes that the 
veteran reported suffering a blow to the head in Germany 
followed by loss of hearing and pseudo-seizures which were 
misdiagnosed as neurosis, schizophrenia, and other disorders.  
The physician noted that the veteran's frustration tolerance 
was very low and that he worked in a significantly lower 
position then what he was educated and trained for and that 
he may be forced to retire on disability.  

A June 1996 RO decision denied the veteran's application to 
reopen a claim for service connection for a seizure 
disorder/post-traumatic organic brain syndrome.  

Various records on file indicate the veteran worked a number 
of years at a VA Medical Center (VAMC) in the housekeeping 
department until seeking disability retirement in 1997.

An August 1997 VA physician's statement, in support of the 
veteran's application for disability retirement from his job, 
relates that the veteran had been an exceptionally compliant 
patient as well as a diligent worker and that under stable 
and quiet conditions he most certainly would be able to 
continue to in his janitorial job.  However, the physician 
indicated that due to the demand of flexibility in his 
service, he was no longer capable of performing his job.  The 
physician noted that the veteran's deficits were such that he 
would never be able to perform any job which would require 
the use of new learning and frequent shifts of attention.  
The physician related diagnoses including post-traumatic 
(post-concussional) organic brain syndrome with non-epileptic 
seizures, hypertension, bilateral hearing deficit, tinnitus, 
and mild chronic obstructive pulmonary disease.  

A September 1997 statement from Dr. Lee reports that the 
veteran's current diagnoses included post-traumatic (post-
concussion) organic brain syndrome with non-epileptic 
seizures, hypertension, bilateral hearing deficit, tinnitus, 
and mild chronic obstructive pulmonary disease.  Dr. Lee 
stated that it was his opinion that the veteran was no longer 
capable of being gainfully employed.  

VA treatment records dated from 1997 note that the veteran 
was treated for various disorders including his bilateral 
hearing loss.  

The veteran underwent a VA psychiatric examination in 
December 1997.  The examiner indicated that the veteran's 
claims folder was not available.  It was noted that the 
veteran was currently unemployed and that he left his job in 
September 1997.  The examiner reported that the veteran was 
slightly disheveled and that he appeared extremely anxious.  
It was noted that the veteran's thought process and thought 
content appeared to be within normal limits and that he 
denied delusions and hallucinations.  The examiner indicated 
that the veteran's impulse control was impaired and that he 
had frequent periods of rage.  The veteran denied suicidal 
ideations and current homicidal ideations.  The examiner 
reported that the veteran was oriented to month and year, but 
that he could not give the day of the week or the date.  
Memory loss was noted for both short and long-term and the 
examiner reported that the veteran's speech was rapid and 
that his mood was depressed.  The examiner stated that the 
interview along with the veteran's current symptoms indicated 
support for generalized anxiety disorder and that the anxiety 
may have been secondary to post-traumatic organic brain 
syndrome.  The diagnoses were generalized anxiety, chronic 
severe, and post-traumatic organic brain syndrome by history.  
The examiner assigned a GAF score of 41 for severe social and 
occupational impairment due to the veteran's service-
connected anxiety.  The examiner commented that the veteran 
could not establish or maintain any effective social or 
occupational relationships due to his service-connected 
anxiety.  

December 1997 VA audiological and ear examinations noted that 
the veteran had worked in the housekeeping department of the 
VAMC for about 16 years until retiring on disability in 1997.  
He reported that he continued to have constant ringing in his 
ears and hearing loss, and that he would feel dizzy.  The 
impression was tinnitus with impaired hearing.  

The veteran also underwent a VA audiological examination in 
January 1998.  He reported that his hearing had worsened and 
that he could not understand what people were saying.  He 
indicated that his ears would ring all the time and that he 
was dizzy all the time.  It was noted that tinnitus was 
present and that it was bilateral and constant.  The examiner 
reported that pure tone thresholds in the veteran's right ear 
50 decibels at 1000 Hz, 80 decibels at 2000 Hz, 80 decibels 
at 3000 Hz and 90 decibels at 4000 Hz.  The average pure tone 
threshold for the veteran's right ear was 75 decibels and the 
speech recognition ability was 74 percent.  As to the left 
ear, pure tone thresholds were 55 decibels at 1000 Hz, 75 
decibels at 2000 Hz, 80 decibels at 3000 Hz, and 90 decibels 
at 4000 Hz.  The average pure tone threshold for the 
veteran's left ear was 75 decibels and the speech recognition 
ability was 76 percent.  The examiner indicated a diagnosis 
of moderate/severe sensorineural hearing loss with poor 
discrimination.  

A February 1998 RO decision increased the rating for the 
veteran's service-connected bilateral hearing loss from 
noncompensable to 20 percent.  

A February 1998 letter from the U.S. Office of Personnel 
Management notes that the veteran's application for 
disability retirement from his civil service job (a janitor 
at the VAMC) had been approved.

A March 1998 RO decision again denied the veteran's 
application to reopen his claim for service connection for a 
pseudo seizure disorder/post-traumatic organic brain 
syndrome.  

In April 1998, the veteran submitted a claim for a TDIU 
rating.  He reported that he had a general educational 
development (GED) diploma (i.e., the equivalent of a high 
school education) and employment experience as a janitor at 
the VAMC from 1980 to 1997, at which time he retired on 
disability.  He stated that he was no longer able to work 
because he was incompetent as a result of his neurosis and 
post-traumatic stress disorder.  

Records from the Social Security Administration (SSA) 
indicate that in 1998 the veteran was awarded SSA disability 
benefits, based on a determination that he became disabled in 
September 1997.  The SSA considered the primary diagnosis to 
be organic mental disorders, and the secondary diagnosis to 
be personality disorders/conduct disorders.  Various medical 
records considered by the SSA note psychiatric and hearing 
loss problems.

VA and private treatment records dated from 1998 to 1999 note 
that the veteran was treated for several disorders.  A 
September 1999 entry indicates diagnoses of post-traumatic 
organic brain syndrome, hypersomnia, pseudo-seizures 
secondary to hypersomnia, hypertension, and erectile 
dysfunction.  A GAF score of 40 was indicated.  There was 
also a notation that the veteran was permanently disabled and 
unemployable.  

The veteran underwent a VA audiological examination in May 
2000.  He reported decreased hearing since he received a 
concussion while in the military when a 50-caliber gun 
exploded.  The examiner reported that pure tone thresholds in 
the veteran's right ear were 30 decibels at 1000 Hz, 75 
decibels at 2000 Hz, 75 decibels at 3000 Hz and 70 decibels 
at 4000 Hz.  The average pure tone threshold for the 
veteran's right ear was 62 decibels and the speech 
recognition ability was 76 percent.  As to the veteran's left 
ear, pure tone thresholds were 25 decibels at 1000 Hz, 80 
decibels at 2000 Hz, 75 decibels at 3000 Hz, and 70 decibels 
at 4000 Hz.  The average pure tone threshold was 62 decibels 
and the speech recognition ability was 72 percent.  The 
examiner indicated that there was mild to severe 
sensorineural hearing loss in the veteran's right ear and 
borderline normal hearing though a moderately severe 
sensorineural hearing loss in the veteran's left ear.  The 
examiner commented that the veteran did have a severe high 
frequency sensorineural loss in both ears with reduced 
discrimination, mobility and severe tinnitus.  The examiner 
stated that such in itself would not preclude employability.  
The examiner remarked that the veteran would be able to 
function in certain listening situations with the use of 
hearing aids and that because of his history of anxiety, the 
hearing loss would more likely than not aggravate the 
problems that the veteran had with such anxiety and other 
psychiatric problems.  

The veteran also underwent a VA psychiatric examination in 
May 2000.  The examiner indicated that the veteran's claims 
folder was reviewed as well as some records brought by the 
veteran.  It was noted that the veteran was in the service 
when a 50-caliber gun exploded close to his head resulting in 
a concussion and decreased hearing.  The examiner reported 
that the veteran was alert, oriented and somewhat 
cooperative.  It was noted that the veteran was so upset by 
the interview process that he frequently tried to defer to 
his wife.  The examiner noted that there was marked anxiety 
present and that the veteran admitted to chronic depression 
with neuro-vegetative signs of depression.  There was 
evidence of irritability and impulse control problems.  The 
examiner indicated that there was some evidence of paranoia, 
but that the veteran denied over psychotic symptomatology.  
There was also some evidence of receptive and expressive 
aphasia type symptoms as well as cognitive impairment in all 
spheres.  The diagnosis was dementia secondary to trauma with 
pseudo seizures.  The examiner assigned a GAF score of 30.  
The examiner commented that the veteran's primary problem was 
the original head injury which resulted in an organic brain 
syndrome or dementia.  It was noted that people who had a 
traumatic injury to the brain frequently had the personality 
changes, anxiety, and depression that the veteran had 
exhibited in various stages and that they may have a variety 
of behavioral symptoms which may be evident including 
aphasia, attentional problems, irritability, anxiety, 
depression, affect ability, increased aggression, and other 
changes of personality.  The examiner remarked that, 
therefore, it was felt that the veteran's anxiety and other 
psychiatric symptoms all stemmed from the original head 
trauma that the veteran experienced while in active service.  
The examiner stated that the veteran was severely impaired 
socially and that he was clearly unemployable.  

VA medical records from 1999 to 2000 refer to continued 
treatment for the veteran's conditions.  The veteran also 
submitted a medical treatise referring to hypersomnia after a 
head and neck trauma.  

A July 2001 RO decision increased the rating assigned for the 
veteran's service-connected anxiety reaction from 10 percent 
to 50 percent.  The combined rating for the veteran's 
service-connected conditions became 60 percent.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a TDIU rating.  Medical and other 
records have been obtained, and he has been afforded VA 
medical examinations.  The Board is satisfied that the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities include anxiety 
reaction (rated 50 percent), bilateral hearing loss (rated 20 
percent), and tinnitus (rated 10 percent).  The combined 
service-connected disability rating (38 C.F.R. § 4.25) is 60 
percent.  Under 38 C.F.R. § 4.16(a) concerning TDIU ratings, 
there are various circumstances in which multiple conditions 
may be considered one disability for the purpose of having 
one 60 percent disability, or one 40 percent disability in 
combination, in order to meet the schedular percentage 
standards for a TDIU rating; one such circumstance is that 
the disabilities result from a common etiology or a single 
accident.  Service-connected bilateral hearing loss and 
service-connected tinnitus were incurred in service and are 
clearly related, and secondary service connection for anxiety 
was granted as being due to the hearing loss and tinnitus.  
Under these circumstances, it may be said that all three 
service-connected conditions are of common etiology and 
constitute one disability, rated 60 percent, within the 
meaning of 38 C.F.R. § 4.16(a).  Thus the schedular 
percentage requirements for consideration of a TDIU rating 
are satified in this case.

The veteran has some significant non-service-connected 
conditions, particularly an organic mental disorder, which 
may not be considered in determining entitlement to a TDIU 
rating.  38 C.F.R. § 4.19.  Admittedly, however, it is 
difficult to dissociate mental symptoms and impairment of the 
non-service-connected organic mental disorder from those of 
the service-connected anxiety reaction.  Both of these 
psychiatric conditions appear to pose significant impediments 
to work.  The veteran received disability retirement from his 
civil service janitor job in 1997, apparently primarily due 
to mental problems, and he thereafter was awarded SSA 
disability benefits due to variously diagnosed mental 
conditions.  Medical records also show some industrial 
impairment from service-connected hearing loss and tinnitus, 
although the veteran could still work if those were his only 
medical conditions.

The veteran has only a limited education (the equivalent of 
high school) and work experience in unskilled manual labor.  
It is clear that he is currently unemployable from 
disability; what is not so clear is whether such is entirely 
due to his service-connected anxiety disorder, bilateral 
hearing loss, and tinnitus (to the exclusion of non-service-
connected conditions, particularly the organic mental 
disorder).  The Board finds that the evidence is 
approximately divided on this point, and thus the veteran is 
to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that the service-connected 
disabilities alone are sufficient to preclude the veteran 
from performing gainful employment.  The criteria for a TDIU 
rating are met, and the requested benefit is granted.


ORDER

A TDIU rating is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

